DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       DAMAGE SERVICES, INC.
               (a/a/o MEZA CAPITAL INVESTMENT, LLC),
                             Appellant,

                                     v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                               No. 4D21-603

                          [November 17, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. COCE19-
012193 and CACE20-015401.

   William J. Roe and Nirav A. Desai of Law Office of William J. Roe, P.A.,
Aventura, for appellant.

  Abbi Freifeld Carr and Veresa Jones Adams of Roig Lawyers, Deerfield
Beach, and Jeffrey R. Geldens of Roig Lawyers, Miami, for appellee.

PER CURIAM.

   Affirmed. See Damage Servs., Inc. v. Citizens Prop. Ins. Corp., 4D21-
604, 2021 WL 4762555, at *1 (Fla. 4th DCA Oct. 13, 2021) (reasonable
emergency measures expenses could not be paid pursuant to Coverage A
provisions of policy); Certified Priority Restoration v. Citizens
Prop. Ins. Corp., 324 So. 3d 5, 9 (Fla. 4th DCA 2021) (reimbursement cap
on reasonable emergency measures expenses “could not be exceeded
without a request to, and prior approval from, the insurer”) (emphasis
added).

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.